                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TERRENCE SELDON,                                )
                                                )
                        Plaintiff,              )
                                                )
                v.                              )       Case No. 1:19-cv-90
                                                )       District Judge Baxter
                                                )       Magistrate Judge Lanzillo
JOHN E. WETZEL, et al.                          )
                Defendants.                     )



                                     MEMORANDUM ORDER

        This action was received by the Clerk of Court on March 29, 2019, and was referred to

United States Magistrate Judge Richard A. Lanzillo, for report and recommendation in

accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4

of the Local Rules for Magistrate Judges.

        Several motions are pending. First, Plaintiff filed a motion for the matter to be transferred

to the undersigned (ECF No. 59). The assignment of cases is handled pursuant to the Local Rules

of Court, which rules were followed in this case. Moreover, the undersigned is the district judge

on the case, so the issue is moot.

        Plaintiff also filed a motion for preliminary injunction (ECF No. 63), complaining that

his sick call slips were being ignored for pains he was experiencing. As Judge Lanzillo explained

in detail, this motion was the latest in a litany of injunction requests that Plaintiff has filed as

motions or in “correspondence” to the court, which have nothing to do with the underlying

lawsuit and which do not meet the high bar required for court review without first exhausting the

issues through the grievance process and bringing them in separate lawsuits. The

recommendation, to which no objections were filed, is for the motion to be denied (ECF No. 75).


                                                    1
Judge Lanzillo has explained to Plaintiff in this R & R, as well as in many previously filed R &

Rs, that similar problems that appear to arise daily with Plaintiff are not appropriately the subject

of injunction motions when they do not relate to the underlying complaint. Plaintiff is either not

reading these decisions or ignoring them. He now risks a court order that such motions or

“correspondence” will be refused by the Clerk’s Office for the reasons stated in the R & R and

for which there is ample precedent in this Circuit’s jurisprudence.

        In addition, Plaintiff filed a partial motion for summary judgment (ECF No. 78) arguing

that judgment should be entered in his favor on those claims that Defendants have not moved to

dismiss based solely on the fact that Defendants have not moved to dismiss them yet. Objections

were filed to the R & R (ECF No. 81) by Plaintiff on March 25, 2020, wherein he reargues the

same basis for his motion.

        After de novo review of the complaint, the pending motions and documents in the case,

together with the reports and recommendations and objections thereto, the following order is

entered:



        AND NOW, this 27th day of March, 2020;

        IT IS ORDERED that the Plaintiff’s motion in the form of a letter requesting Judge

Baxter be assigned to his case (ECF No. 59) is DISMISSED as moot;

        IT IS FURTHER ORDERED that Plaintiff’s Motion for Preliminary Injunction (ECF No.

63) is DENIED and Plaintiff is warned that further motions in this regard will be dealt with

strictly by the court;

        IT IS FURTHER ORDERED that Plaintiff’s Partial Motion for Summary Judgment

(ECF No. 78) is DENIED;



                                                  2
       AND, IT IS FURTHER ORDERED that the reports and recommendations of Magistrate

Judge Lanzillo, issued on March 6, 2020, and March 11, 2020, (ECF No. 75 and ECF No. 81)

are adopted as opinions of the court.



                                                 /s/ Susan Paradise Baxter
                                                 SUSAN PARADISE BAXTER
                                                 United States District Judge




                                             3
